DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 12/22/2020.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020, 07/29/2021, 09/09/2021 and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 1-3, 7-9, and 13-15 are directed to a map data updating apparatus, system and method.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1, 7 and 13 recite the limitations of determining a road section identifier of a road section to be updated in a map; and acquiring a road section updated map according to the road section information5.  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by an apparatus or system”.  That is, other than reciting “by an apparatus or system” nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than “by an apparatus or system” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by an apparatus or system” does not take the claim limitations out of the mental process grouping.    Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1, 7 and 13 recite the additional elements of sending data collection instruction information to an unmanned vehicle, wherein the data collection instruction information comprises: the road section identifier, and a current number of collection times of the road section corresponding to the road section identifier; receiving road section information which is sent by the unmanned vehicle and 10which corresponds to the road section identifier; and sending the road section updated map to the unmanned vehicle. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The apparatus or system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the apparatus or system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2-3, 8-9, and 14-15 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 4-6, 10-12, and 16-18 are directed to a map data updating apparatus, system and method.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 4, 10 and 16 recite the limitations of collecting road section information according to the data collection instruction information5.  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by an apparatus or system”.  That is, other than reciting “by an apparatus or system” nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than “by an apparatus or system” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by an apparatus or system” does not take the claim limitations out of the mental process grouping.    Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1, 7 and 13 recite the additional elements of receiving data collection instruction information sent by a cloud server; wherein the data collection instruction information comprises: a road section identifier, and a current number of collection times of a road section corresponding to the road section 5identifier; sending the road section information to the cloud server, so that the cloud server acquires a road section updated map according to the road section information; and 10receiving the road section updated map sent by the cloud server. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The apparatus or system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the apparatus or system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 5-6, 11-12, and 17-18 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Claims 19-20 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 19-20 are directed to a computer readable storage medium.  A computer readable storage medium may include a propagation signal, which does not fall within at least one of the four categories of patent eligible subject matter.  The specification doesn’t further define it to prohibit this interpretation.
The Examiner suggests Applicant amend claims 19-20 to “a non-transitory computer readable storage medium” based on [0141] of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 20130096829 A1; hereinafter Kato).

Regarding claims 1, 7 and 13, Kato discloses:
A map data updating apparatus (information center 21; Fig. 1), system (information center 21; Fig. 1) and method, the map data updating apparatus and system comprising:
a memory (storage storing database 24; Fig. 1, [0053]) and a processor (server 23; Fig. 1, [0053]), the memory storing executable instructions of the processor ([0053]); wherein the processor is configured to execute the method:
determine a road section identifier of a road section to be updated in a map (acquires travel trace information; Fig. 4, [0053]);
send data collection instruction information to an unmanned vehicle (information center 21 acquires travel trace information from the navigation apparatus 1 when it is mutually communicable with the navigation apparatus 1; Fig. 4, [0053]), wherein the data collection instruction information comprises: the road section identifier, and a current number of collection times (count of generation of the travel trace; [0058]) of the road section corresponding to the road section identifier (travel trace information is information including travel trace, time intervals of recording position coordinates and the count of generation of the travel trace; [0055]);
receive road section information which is sent by the unmanned vehicle and which corresponds to the road section identifier (information center 21 receives new road information on the travel trace from the navigation apparatus 1; Fig. 2 – S108; [0059]);
acquire a road section updated map according to the road section information (information center 21 estimates a new road 29 based on the received travel trace; Fig. 3 – S203, [0069]);
send the road section updated map to the unmanned vehicle (information center 21 sends guidance information addition information including information for addition of the guidance information of the new road to the navigation apparatus 1; Fig. 8 – S211, [0081]).

Regarding claims 2, 8 and 14, Kato discloses:
wherein the processor is further configured to execute the method:
receive a map update request sent by the unmanned vehicle or a user terminal (information center 21 acquires travel trace information from the navigation apparatus 1 when it is mutually communicable with the navigation apparatus 1; Fig. 4, [0053]), wherein the map update request comprises current location information (position coordinates; [0055]) of the unmanned vehicle or the user terminal (travel trace information is information including travel trace, time intervals of recording position coordinates and the count of generation of the travel trace; [0055]);
determine, according to the current location information, a road section identifier of a road section where the unmanned vehicle or the user terminal is located in the map (information center 21 acquires travel trace information from the navigation apparatus 1 when it is mutually communicable with the navigation apparatus 1, travel trace information is information including travel trace, time intervals of recording position coordinates and the count of generation of the travel trace; Fig. 4, [0053], [0055]).

Regarding claims 3, 9 and 15, Kato discloses:
wherein the processor is further configured to execute the method, before receiving the road section information which is sent by the unmanned vehicle and which corresponds to the road section identifier (before information center 21 receives new road information on the travel trace from the navigation apparatus 1; Fig. 2 – S108; [0059]):
judge whether the current number of collection times of the road section corresponding to the road section identification is greater than a preset threshold (determines whether or not the count of generation of the travel trace is greater than or equal to a predetermined value; Fig. 2 – S106, [0058]); in a case that the current number of collection times is greater than the preset threshold (YES at S106; Fig. 2), send collection success information to the unmanned vehicle (information center 21 receives new road information on the travel trace from the navigation apparatus 1; Fig. 2 – S108; [0059]); wherein the collection success information is used to instruct the unmanned vehicle to stop collection work for the road section corresponding to the road section identifier (when the vehicle travels on the road corresponding to the already-sent travel trace, it is possible to prevent the above-described steps (e.g., determining that there is a new road, sending the new road information to the information center 21) from being performed; Fig. 2 – S109, [0059]).

Regarding claims 4, 10 and 16, Kato discloses:
A map data updating apparatus (navigation apparatus 1; Fig. 1), system (navigation apparatus 1; Fig. 1) and method, the map data updating apparatus and system comprising:
a memory (memory device 5; Fig. 1) and a processor (controller 9; Fig. 1), the memory storing executable instructions of the processor ([0043]); wherein the processor is configured to execute the method:
receive data collection instruction information sent by a cloud server (navigation apparatus 1 transmits travel trace information to information center 21 when it is mutually communicable with the information center 21; Fig. 4, [0053]); wherein the data collection instruction information comprises: a road section identifier, and a current number of collection times of a road section corresponding to the road section identifier (travel trace information is information including travel trace, time intervals of recording position coordinates and the count of generation of the travel trace; [0055]);
collect road section information according to the data collection instruction information (navigation apparatus 1 accumulates travel trace of a new road; Fig. 2 – S102, [0056]);
send the road section information to the cloud server, so that the cloud server acquires a road section updated map according to the road section information (navigation apparatus 1 transmits new road information on the travel trace to the information center 21; Fig. 2 – S108; [0059]);
receive the road section updated map sent by the cloud server (navigation apparatus 1 receives guidance information addition information including information for addition of the guidance information of the new road from the information center 21; Fig. 8 – S211, [0081]).

Regarding claims 5, 11 and 17, Kato discloses:
wherein the processor is further configured to execute the method:
in a case that a current position of the unmanned vehicle matches the road section corresponding to the road section identifier (when there is a similar travel trace; Fig. 2 – S103, [0058]), judge whether the current number of collection times is greater than a preset threshold (determines whether or not the count of generation of the travel trace is greater than or equal to a predetermined value; Fig. 2 – S106, [0058]), and in a case that the current number of collection times is not greater than the preset threshold (YES at S106; Fig. 2), collect road section information corresponding to the road section identifier (the count of generation of the travel trace is incremented by 1, travel trace is not sent to the information center 21 and can be performed again; Fig. 2 – S107, [0058]-[0059]); wherein the road section information comprises: location information (place of the new road; [0060]), environmental information (actual shape of the new road; [0060]) and image information of the road section (actual shape of the new road; [0060]).

Regarding claims 6, 12 and 18, Kato discloses:
wherein the processor is further configured to execute the method, after collecting the road section information according to the data collection instruction information (after navigation apparatus 1 accumulates travel trace of a new road; Fig. 2 – S102, [0056]):
perform a mapping preprocessing based on the road section information to acquire road section information in a preset format (navigation apparatus 1 determines that there is a new road from the travel trace to send the new road information to the information center 21).

Regarding claim 19, Kato discloses:
A computer-readable storage medium (storage storing database 24; Fig. 1, [0053]) having a computer program stored thereon ([0053]), wherein the map data updating method according to claim 1 is implemented when the program is executed by a processor (see the discussion of claim 1 above).

Regarding claim 20, Kato discloses:
A computer-readable storage medium (memory device 5; Fig. 1) having a computer program stored thereon ([0043]), wherein the map data updating method according to claim 4 is implemented when the program is executed by a processor (see the discussion of claim 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nakae et al. (US 20100223000 A1) discloses map information providing system capable of updating map data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665